PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of	  :
Shalev	  :					
Application No.: 29/733,760		              :	ON PETITION
Filing Date:    May 6, 2020			:
Attorney Docket No. 3724613.00017		:			
				
This is a decision on the “Petition under 37 CFR §1.183 to Waive Rule 37 CFR § 1.153” filed March 25, 2021.  

The petition is dismissed.  

By the instant petition, applicant requests waiver or suspension of the requirements of 37 CFR 1.153 and states:

[p]ursuant to 37 C.F.R.§ 1.183, Applicant requests to waive rule 37 C.F.R. §1.153 for the purpose of including the contents of the Subject Application into U.S. App. No. 29/703,974. The Subject Application is a reissue divisional application of U.S. App. No. 29/703,974. The Ex parte Quayle Office Action dated January 28, 2021 requests that the specification, drawings and claim from the Subject Application be merged into U.S. App. No. 29/703,974. As part of this merger, rule 37 C.F.R. §1.153 needs to be waived. A petition fee is also submitted herewith.

Excerpt taken from “Petition under 37 CFR §1.183 to Waive Rule 37 CFR § 1.153” filed March 25, 2021. p.1.  

It is noted that 37 CFR 1.183 provides:

[i]n an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

Suspension or waiver of the rules under 37 CFR 1.183, which are not requirements of the statutes, may be granted in an "…extraordinary situation, when justice requires..." Other than to state that the Ex parte Qualye action mailed on January 28, 2021, requests a merger of the specification, drawings, and claims from Application No. 29/733,760 into Application No. 29/703,974 and that such merger requires waiver of the requirements of 37 CFR 1.153, the petition does not set forth the extraordinary situation that exists such that justice for the applicant requires waiver or suspension of 37 CFR 1.153. The Office only has the authority to waive or suspend requirements of the rules that are not also requirements of the statutes when applicant establishes, on petition under 37 CFR 1.183, that  applicant is confronted with an extraordinary 
The petition does not establish that an extraordinary situation exists such that justice for the applicant requires waiver of the rules. The petition under 37 CFR 1.183 is dismissed, accordingly.

Applicant may consider filing a renewed petition under 37 CFR 1.183, in which applicant informs the Office of the extraordinary situation that exists for which justice for the applicant requires waiver or suspension of the requirements of the applicable rules.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET